                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )      Criminal Case No. 16-CR-30033-TSH
       vs.                                   )
                                             )
2) GIOVANNI CALABRESE,                       )
                                             )
                      Defendant.             )
                                             )

                 GOVERNMENT’S OPPOSITION TO “DEFENDANT, GIOVANNI
              CALABRESE’S MOTION FOR RECONSIDERATION FOR RELEASE OF
                           THE DEFENDANT” (DKT. NO. 455)


       The United States of America, by and through, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, Neil L. Desroches, Assistant United States Attorney, David L.

Jaffe, Chief of the Department of Justice Organized Crime and Gang Section and Marianne

Shelvey, Trial Attorney, Department of Justice Organized Crime and Gang Section (the

"Government"), hereby files its opposition to the “Defendant, Giovanni Calabrese’s Motion For

Reconsideration For Release of the Defendant” (Dkt. No. 455) filed on May 22, 2020. See Dkt.

No. 455. The motion asserts a substantial change in circumstances, citing the increase in

confirmed cases at FMC Lexington, Kentucky. For the reasons states in the Governments

previous motion incorporated by reference, see Dkt. No. 441, arguments made to the Court on

April 20, 2020, and additional information discussed in detail below, this Court should DENY

the motion.
                                       Statement of the case

       On July 28, 2016, a federal grand jury sitting in Springfield, MA returned an Indictment

charging Defendant Giovanni Calabrese (“Calabrese”) and four co-defendants, Ralph Santaniello

(“Santaniello”), Gerald Daniele (“Daniele”), Francesco Depergola (“Depergola”) and Richard

Valentini (“Valentini”), with conspiracy to extort and extortion, in violation of 18 U.S.C. § 1951

(Counts 1 and 2); conspiracy to use extortionate means to collect extensions of credit, in

violation of 18 U.S.C. § 894(a) (Count 5); and using extortionate means to collect extensions of

credit, in violation of 18 U.S.C. § 894(a) (Count 6). See Dkt. No. 4. Each count in the indictment

carried a maximum sentence of 20 years in prison. The indictment charged that Calabrese was an

associate of the Genovese crime family of La Cosa Nostra (“LCN”) in New York, and that he

committed various criminal acts in the Springfield area, including loansharking and extortion

from legitimate and illegitimate businesses. See Dkt No. 4. The Defendant used threats of

physical violence, exploited his relationship with LCN, to instill fear in his victims.

       On November 6, 2017, pursuant to a plea agreement, Calabrese pleaded guilty to Counts

1, 2, 5, and 6 of the indictment. See Dkt. No. 162. At the time of sentencing, the Government

asked the Court to impose a sentence of 57 months, the middle of the 51 to 63 month Guideline

range. See Dkt. No. 284. The Defendant requested a variance from the guidelines and requested

an imposition of a probation sentence. See Dkt. No. 278. On April 10, 2018, Calabrese was

sentenced to thirty-six months in Bureau of Prisons. (“BOP”) See Dkt. No. 294. The defendant is

currently serving his sentence in Lexington, Kentucky at FMC Lexington and is due to be release

on November 26, 2020. On April 16, 2020, the defendant filed a motion to be released due to the

global pandemic. See Dkt. No. 437. After hearing, the Court denied the motion citing finding

that the defendant had not met his burden necessary to secure compassionate release based on a



                                                  2
number of factors. See Dkt. No. 447. On May 22, 2020, the defendant filed a motion for

reconsideration of the motion for release. See Dkt. No. 455. The Defendant is scheduled to be

released to a half-way house on June 30, 2020 and released from BOP custody on November 26,

2020.

                                                 Discussion

         In response to the Attorney General’s emergency directives, the BOP is reviewing home

confinement eligibility for all inmates, with an emphasis on those with COVID-19 risk factors.

To date, BOP has released 3,311 inmates to home confinement, approximately 1,800 more than

when the defendant filed his original motion. See https://www.bop.gov/coronavirus (last visited

May 29, 2020; updated daily at 3:00 p.m.). Although, regrettably, there has been a substantial

increase in cases at the FMC Lexington, Kentucky, the unit where the defendant is being held

has no current or past cases of COVID-19. In preparation for its response to this motion, the

Government spoke to the Defendant’s Case Manager, who informed the government that, in an

effort to isolate and protect the 200 plus inmates in the unit from exposure to COVID-19,

inmates from other units in FMC Lexington or other BOP facilities are not permitted to enter the

defendant’s unit. Additionally, only one case manager, one administrative assistant and a

designated staff member are permitted to work within the unit. Case Managers, assistants and

staff who are assigned to the unit, but have collateral duties in other units, are not permitted to

enter.

         The defendant’s motion for reconsideration remains premature because the BOP has not

denied him release to home confinement. 1 The defendant’s Case Manager has informed the



         1
          A more detailed legal analysis and argument can be found in the Governments previous motion
incorporated by reference. See Dkt. No. 441


                                                       3
Government that the Warden has not denied the defendant’s petition for release. 2 Courts have

recognized that the BOP is statutorily authorized and best positioned to determine the proper

treatment of the inmate population as a whole, taking into account both individual considerations

based on an inmate’s background and medical history and more general considerations regarding

the conditions and needs at particular facilities. See United States v. Credido, 2020 WL 1644010

(S.D.N.Y. Apr. 2, 2020 (noting, in denying relief, inmate’s failure to seek home confinement

under section 3624(c) from the BOP in the first instance); United States v. Lowe, 2019 WL

3858603 (M.D.N.C. Aug. 16, 2019) (court has no authority under section 3462(c) to order BOP

to place defendant on home confinement, but instead “could only compel the BOP to consider if

[defendant] should be placed on home confinement.”).

        For the reasons stated above and those previously set forth, the United States respectfully

request that the Defendant’s Motion for Reconsideration be denied.

        Respectfully submitted.

                                         By:                   ANDREW E. LELLING
                                                               United States Attorney


                                                               /s/ Neil L. Desroches
                                                               NEIL L. DESROCHES
                                                               Assistant United States Attorney


                                                               DAVID L. JAFFE
                                                               Chief, Organized Crime and Gang Section

                                                               /s/ Marianne Shelvey
                                                               MARIANNE SHELVEY
                                                               Trial Attorney


        2
          The Defendant’s Case Manager was unable to confirm whether the Defendant filed a petition with the
warden. The only information he was able to provide was that the defendant’s name did not appear on the list of
individuals who the warden had rendered a decision to release or keep confined.


                                                        4
                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                              /s/ Neil L. Desroches
                                              Neil L. Desroches
                                              Assistant United States Attorney

May 29, 2020




                                                 5
